Name: Commission Regulation (EEC) No 2973/87 of 2 October 1987 amending Regulation (EEC) No 727/87 on a special sale of skimmed-milk powder from public stocks for export
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  trade;  distributive trades;  marketing
 Date Published: nan

 3 . 10 . 87 Official Journal of the European Communities No L 280/11 COMMISSION REGULATION (EEC) No 2973/87 of 2 October 1987 amending Regulation (EEC) No 727/87 on a special sale of skimmed-milk powder from public stocks for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 7 (5) thereof, too large a quantity ; whereas a minimum quantity of 25 tonnes should therefore be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 727/87 '100 tonnes' is replaced by '25 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Article 2 (2) of Commission Regulation (EEC) No 727/87 (3), as amended by Regulation (EEC) No 2746/87 (4), stipulates that the skimmed-milk powder is to be sold in quantities of not less than 1 00 tonnes ; whereas experience has shown that for certain transactions this is This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels,, 2 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . 0 OJ No L 78, 20 . 3 . 1987, p. 1 . 0 OJ No L 71 , 14. 3 . 1987, p. 11 . (4) OJ No L 264, 15. 9 . 1987, p. 10 .